                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         AARON LAMONT STRIBLING,
                                   4                                                        Case No. 18-cv-02365-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER TO SHOW CAUSE
                                                 v.
                                   6
                                         L. L. JORDAN, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  10          The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42 U.S.C. § 1997e to

                                  11   provide that “[n]o action shall be brought with respect to prison conditions under [42 U.S.C.

                                  12   § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other correctional
Northern District of California
 United States District Court




                                  13   facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

                                  14   Exhaustion is mandatory and no longer left to the discretion of the district court. Ross v. Blake, __

                                  15   U.S. __, 136 S. Ct. 1850, 1856-58 (2016); Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth

                                  16   v. Churner, 532 U.S. 731, 739 (2001)). “Prisoners must now exhaust all ‘available’ remedies, not

                                  17   just those that meet federal standards.” Woodford, 548 U.S. at 85. Even when the relief sought

                                  18   cannot be granted by the administrative process, i.e., monetary damages, a prisoner must still

                                  19   exhaust administrative remedies. Id. at 85-86 (citing Booth, 532 U.S. at 734).

                                  20          The California Department of Corrections and Rehabilitation provides that inmates and

                                  21   parolees “may appeal any policy, decision, action, condition, or omission by the department or its

                                  22   staff that the inmate or parolee can demonstrate as having a material adverse effect upon his or her

                                  23   health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). “Three levels of formal review

                                  24   are provided, and a prisoner exhausts the grievance process when he completes the third level.”

                                  25   Harvey v. Jordan, 605 F.3d 681, 683 (9th Cir. 2010).

                                  26          Plaintiff has indicated that, at the time he filed his complaint, the response to his appeal

                                  27

                                  28
                                   1   that the third formal level was “never returned back to [him].” Dkt. 1 at 2.1 It appears that his

                                   2   claims were unexhausted at the time he filed this action. Thus, it is unlikely that Plaintiff can

                                   3   proceed with this action because failed to fully exhaust his claims prior to filing this action. Nor

                                   4   can Plaintiff proceed with this case if he exhausts his claim after the filing of this action.

                                   5   Furthermore, Plaintiff has not presented any extraordinary circumstances which might compel that

                                   6   he be excused from complying with PLRA’s exhaustion requirement. Cf. Booth, 532 U.S. at 741

                                   7   n.6 (courts should not read “futility or other exceptions” into section 1997e(a)).

                                   8          A prisoner must exhaust his administrative remedies for constitutional claims prior to

                                   9   asserting them in a civil rights complaint. 42 U.S.C. § 1997e(a); McKinney v. Carey, 311 F.3d

                                  10   1198, 1199 (9th Cir. 2002). If a prisoner exhausts a claim after bringing it before the court, his

                                  11   subsequent exhaustion cannot excuse his earlier failure to exhaust. Vaden v. Summerhill, 449 F.3d

                                  12   1047, 1051 (9th Cir. 2006) (“[A prisoner] may initiate litigation in federal court only after the
Northern District of California
 United States District Court




                                  13   administrative process ends and leaves his grievances unredressed. It would be inconsistent with

                                  14   the objectives of the statute to let him submit his complaint any earlier than that.”) When the

                                  15   district court concludes that the prisoner has not exhausted administrative remedies on a claim,

                                  16   “the proper remedy is dismissal of the claim without prejudice.” Wyatt v. Terhune, 315 F.3d,

                                  17   1108, 1120 (9th Cir. 2003) overruled on other grounds by Albino v. Baca, 747 F.3d 1162, 1166

                                  18   (9th Cir. 2014) (en banc).

                                  19          However, Plaintiff will be provided an opportunity to demonstrate that he has properly

                                  20   exhausted his claims rather than have the Court allow this case to proceed and Plaintiff perhaps

                                  21   miss his opportunity to properly exhaust and pursue this action. Plaintiff shall show cause within

                                  22   twenty-eight (28) days why this case should not be dismissed without prejudice for failure to

                                  23   exhaust. Specifically, to avoid dismissal, Plaintiff needs to provide proof that extraordinary

                                  24   circumstances existed in order to excuse him from complying with PLRA’s exhaustion

                                  25   requirement. See e.g., Ross, 136 S. Ct. at 1859-60 (identifying “three kinds of circumstances in

                                  26   which an administrative remedy, although officially on the books, is not capable of use to obtain

                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                                                          2
                                   1   relief”). Failure to reply will result in dismissal without prejudice.

                                   2          Plaintiff’s request to proceed in forma pauperis will be granted in a separate written Order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 13, 2018

                                   5                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
